           Case 19-00472-JJG-7             Doc 20   Filed 04/24/19         EOD 04/24/19 02:02:48                 Pg 1 of 2
Information to identify the case:
                      Keith Edward Lucas                               Social Security number or ITIN:   xxx−xx−5012
Debtor 1:
                      Name                                             EIN: _ _−_ _ _ _ _ _ _

Debtor 2:             Diane Marie Lucas                                Social Security number or ITIN:   xxx−xx−9968
(Spouse, if filing)   Name                                             EIN: _ _−_ _ _ _ _ _ _

United States Bankruptcy Court − Southern District of Indiana
Case number:          19−00472−JJG−7



Order of Discharge                                                                                                           12/2015

IT IS ORDERED that a discharge under 11 U.S.C. § 727 is granted to the following debtors:

            Keith Edward Lucas                                     Diane Marie Lucas
                                                                   Diane Marie Meddel



Dated: April 24, 2019                                               By the court: /s/ Jeffrey J. Graham
                                                                                  Judge, U.S. Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                     Pursuant to 11 U.S.C. § 524(c) or (f), this order
and it does not determine how much money, if                       does not prevent the debtors from paying any
any, the trustee will pay creditors.                               debt voluntarily or from paying reaffirmed debts
                                                                   according to the reaffirmation agreement.
Creditors cannot collect discharged debts
This order means that no one may make any                          Most debts are discharged
attempt to collect a discharged debt from the                      Most debts are covered by the discharge, but not
debtors personally. For example, creditors cannot                  all. Generally, a discharge removes the debtors'
sue, garnish wages, assert a deficiency, or                        personal liability for debts owed before the
otherwise try to collect from the debtors                          debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                   Also, if this case began under a different chapter
in any attempt to collect the debt personally.                     of the Bankruptcy Code and was later converted
Creditors who violate this order can be required to                to chapter 7, debts owed before the conversion
pay the debtors damages and attorney's fees.                       are discharged.

However, a creditor with a lien may enforce a                      In a case involving community property, special
claim against the debtors' property subject to that                rules protect certain community property owned
lien unless the lien was avoided or eliminated. For                by the debtors' spouse, even if that spouse did
example, a creditor may have the right to                          not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                    For more information, see page 2 >




Official Form 318                                     Order of Discharge                                                       Page 1
        Case 19-00472-JJG-7               Doc 20   Filed 04/24/19         EOD 04/24/19 02:02:48     Pg 2 of 2
Debtors Keith Edward Lucas and Diane Marie Lucas                                             Case number 19−00472−JJG−7

Explanation of Bankruptcy Discharge in a Chapter 7 Case (continued)


Some debts are not discharged                                     Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are                     agreement are not discharged.
listed below:
                                                                  In addition, this discharge does not stop creditors
• Debts that are domestic support obligations.                    from collecting from anyone else who is also
                                                                  liable on the debt, such as an insurance company
• Debts for most student loans.                                   or a person who cosigned or guaranteed a loan.

• Debts for most taxes.
                                                                    This information is only a general summary
• Debts that the bankruptcy court has decided or                    of the bankruptcy discharge; some
  will decide are not discharged in this bankruptcy                 exceptions exist. Because the law is
  case.                                                             complicated, you should consult an
                                                                    attorney to determine the exact effect of the
• Debts for most fines, penalties, forfeitures, or                  discharge in this case.
  criminal restitution obligations.

• Some debts which the debtors did not properly
  list.

• Debts for certain types of loans owed to
  pension, profit sharing, stock bonus, or
  retirement plans.

• Debts for death or personal injury caused by
  operating a vehicle while intoxicated.




Official Form 318                                    Order of Discharge                                          Page 2
